DETAILED ACTION
	This action is pursuant to the claims filed on 11/28/2022. Claims 1-16 are currently pending. A non-final action on the merits of claims 1-16 is as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/088,451, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 recites “detecting SC tissue damage based on an ECAP difference between the first and second ECAP measurements and based on a difference between the first and second impedances; and adjusting at least one stimulation parameter to change the stimulation waveform based on detection of the SC tissue damage” in lines 11-15. Claim 9 recites similar limitations. However, Provisional Application No. 62/088,451 fails to provide any written description of detecting spinal cord tissue damage or adjusting stimulation parameters based on detection of the SC tissue damage as recited in claims 1 and 9. Claims 2-8 and 10-16 are not supported by the Provisional Application No. 62/088,451 by virtue of their dependence on claims 1 and 9, respectively. Accordingly, claims 1-16 are not entitled to the benefit of the Provisional Application No. 62/088,451.

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  
Claim 1, line 12: “a difference” should be replaced with –an impedance difference–;
Claim 1, line 9: “being” should be replaced with –are–;
Claim 4, line 1: a comma should be inserted after “claim 2”; 
Claim 9, line 15: “a difference” should be replaced with –an impedance difference–;
Claim 9, line 3: the capitalized “A” should be in lowercase; and 
Claim 9, line 12: “being” should be replaced with –are–.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “spinal cord tissue damage” in line 1 and “SC tissue damage” in line 11. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 1 will be “damage to spinal cord tissue”, and the recitation in line 11 will be read as "the damage to the SC tissue"
Claim 1 recites “a first impedance and ECAP measurement and a second impedance and ECAP measurement” in lines 7-8. As currently recited, the limitations indicate that there are two measurements: a first measurement reflective of impedance and ECAP and a similar second measurement. However, the specification and other limitations of the claims suggest that there are four measurements: a first impedance measurement, a first ECAP measurement, a second impedance measurement, and a second ECAP measurement. This creates confusion as to whether there are two or four measurements. For the purposes of examination, claim 1 will be interpreted to recite “a first impedance measurement, a first ECAP measurement, a second impedance measurement, and a second ECAP measurement” in lines 7-8. Recitations of “the first impedance measurement and ECAP measurement” in the claims will be interpreted to be “the first impedance measurement and the first ECAP measurement”. Recitations of “the second impedance measurement and ECAP measurement” in the claims will be interpreted to be “the second impedance measurement and the second ECAP measurement”. The recitation of “the first and second impedances” in lines 12-13 of claim 1 will be interpreted to be “the first impedance measurement and the second impedance measurement”. Recitations of “the first impedance” in the claims will be interpreted to be “the first impedance measurement”.  Recitations of “the second impedance” in the claims will be interpreted to be “the second impedance measurement”. Claim 9 recites similar limitations, so it is rejected on similar grounds. 
Claims 2-8 are rejected by virtue of their dependence from claim 1. 
Claims 10-16 are rejected by virtue of their dependence from claim 9.
	Claim 2 recites “SC tissue” in line 2. Claim 1 recites “SC tissue damage” in line 11, which indicates damage to SC tissue. It is unclear how the “SC tissue” in claim 2 is related to the SC tissue suggested in claim 1, line 11. Are they the same as, different from, or related to each other? For the purposes of examination, the recitation of “SC tissue damage” in claim 1 will be interpreted to recite “the damage to the SC tissue”. The recitation of “SC tissue” in claim 2 will be interpreted to be “the SC tissue”. Claims 3, 10, and 11 recite similar limitations, so they are rejected on similar grounds.
	Claim 3 recites “a difference between the first impedance measurement and the second impedance measurement” in lines 2-3. Claim 1 recites “a difference between the first and second impedances” in lines 12-13. It is unclear whether the recitations are the same as, different from, or related to each other. For the purposes of examination, the recitation in claim 3 will be interpreted to be “the impedance difference”. Claim 11 recites a similar limitation, so it is rejected on similar grounds. 
	Claim 3 recites “the spinal fluid” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be “
Claim 5 recites “the movement” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be “
Claim 6 recites “detecting the SC tissue damage due to overstimulation or pressure from the lead” in lines 2-3. There is insufficient antecedent basis for the limitation of “the SC tissue damage due to overstimulation or pressure” in the claim. The Examiner suggests amending the recitation to be “detecting the SC tissue damage is due to overstimulation or pressure from the lead”.  
Claim 6 recites “a decrease or increase, respectively, in the ECAP difference” in line 3. However, it is unclear how a decrease or increase in the ECAP difference can exist because multiple ECAP differences are needed to observe a decrease or increase, but only one ECAP difference is indicated. The Examiner suggests either (A) deleting the recitation of “a decrease or increase, respectively, in” or (B) replacing “a decrease or increase, respectively, in the ECAP difference” with --when the second ECAP measurement decreases or increases relative to the first ECAP measurement--. Claim 14 recites a similar limitation, so it is rejected on similar grounds.
Claim 7 recites “the detecting the SC tissue damage due to overstimulation is further based on” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the recitation to be “the detecting further comprises detecting the SC tissue damage is due to overstimulation 
	Claim 7 recites “no change in the impedance measurement” in lines 2-3. It is unclear which of the first and second impedance measurements is being referred to. The Examiner suggests replacing the recitation with “the first impedance measurement and the second impedance measurement being the same”. Claim 15 recites a similar limitation, so it is rejected on similar grounds.
	Claim 8 recites “a change in the impedance difference” in lines 1-2.  However, it is unclear how a change in the impedance difference can exist because multiple impedance differences are needed to observe a change, but only one impedance difference is indicated. The Examiner suggests replacing the recitation with “a change between the first impedance measurement and the second impedance measurement”. Claim 16 recites a similar limitation, so it is rejected on similar grounds.
Claim 14 recites “detect the SC tissue damage due to overstimulation or pressure from the lead” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the recitation to be “detect the SC tissue damage is due to overstimulation or pressure from the lead”.  
Claim 15 recites “the SC tissue damage due to overstimulation is further based on” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the recitation to be “the SC tissue damage is due to overstimulation 
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 32 of U.S. Patent No. 10,213,148 B2 in view of US 2016/0166164 A1 (Obradovic) and US 2010/0152812 A1 (Flaherty).
With regards to claim 1, claim 16 of U.S. Patent No. 10,213,148 B2 includes a method for detecting spinal cord tissue damage (Claim 16 includes a method which includes identifying SC tissue damage), comprising: emitting a stimulation waveform from at least one electrode of a lead, wherein the lead is positioned proximate to a spinal cord (SC); acquiring impedance and evoked compound action potential (ECAP) signals, the impedance and ECAP signals generated in response to the stimulation waveform(Claim 1 includes “acquiring impedance and evoked compound action potential (ECAP) signals with a neuro-stimulation system coupled to a lead positioned proximate to a spinal cord (SC), wherein the lead includes at least one electrode”. The Examiner notes that impedance and ECAP signals are necessarily acquired in response to a stimulation waveform); selecting a first impedance and ECAP measurement and a second impedance and ECAP measurement from the impedance and ECAP signals, wherein the second impedance and ECAP measurement being temporally separated from the first impedance and ECAP measurement (Claim 16 includes “selecting a first impedance and ECAP measurement and a second impedance and ECAP measurement from the impedance and ECAP signals, wherein the first impedance and ECAP measurement and the second impedance and ECAP measurement are temporally separated”); detecting SC tissue damage based on an ECAP difference between the first and second ECAP measurements and based on a difference between the first and second impedances (Claim 16 includes “identifying SC tissue damage or a change in position of the lead based on a change between the first impedance and ECAP measurement and the second impedance and ECAP measurement).
Claim 16 of U.S. Patent No. 10,213,148 B2 does not include adjusting at least one stimulation parameter to change the stimulation waveform based on detection of the SC tissue damage. 
In the same field of endeavor of monitoring spinal cord damage (¶ [0032] of Obradovic discloses intraoperatively monitoring spinal cord or nerve for damage), Obadovic adjusting at least one stimulation parameter to change the stimulation waveform (¶ [0031] discloses switching between a control stimuli and a therapeutic stimuli, wherein the control stimuli is for producing ECAPs, and wherein the therapeutic stimuli has a different morphology; ¶¶ [0008]-[0012] discloses the control stimuli being used for identifying neural injury; also see ¶ [0029] with regards to the ECAP parameters for identifying the injury). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of claim 16 to include adjusting at least one stimulation parameter to change the stimulation waveform as taught by Obradovic. The motivation would have been to provide a therapeutic effect and provide pain relief effects (¶ [0002] of Obradovic). 
The above combination is silent with regards to whether the adjustment of the stimulation parameter (i.e., the provision of the therapeutic stimulation) is based on detection of the SC tissue damage. 
In a related system for providing stimulation to nerves (¶ [0024] of Flaherty), Flaherty discloses providing therapeutic stimulation to a damaged nerve (¶ [0024]; the Examiner notes that the damaged nerve must first be detected in order for the therapeutic stimulation to then be targeted at the nerve). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination of Claim 16 of U.S. Patent No. 10,213,148 B2 in view of Obradovic such that the therapeutic stimulation is provided based on detection of a damaged nerve as taught by Flaherty. The motivation would have been to only provide therapy to nerves that require it, thereby reducing extraneous stimulation. 

	With regards to claim 2, claim 16 of U.S. Patent No. 10,213,148 B2 further includes detecting movement of the lead, relative to SC tissue, based on at least one of the ECAP difference or the impedance difference (Claim 16 includes “identifying SC tissue damage or a change in position of the lead based on a change between the first impedance and ECAP measurement and the second impedance and ECAP measurement”). 

	With regards to claim 9, Claim 32 of U.S. Patent No. 10,213,148 includes a system for detecting spinal cord (SC) tissue damage (Claim 32 includes a system which identifies SC tissue damage) comprising: a pulse generator (PG) in communication with a lead positioned proximate to a spinal cord (SC), the lead including at least one electrode configured to emit a stimulation waveform and acquire impedance and evoked compound action potential (ECAP) signals, the impedance and ECAP signals generated in response to the stimulation waveform (Claim 17 includes “a neuro-stimulation system in communication with a lead positioned proximate to a spinal cord (SC), the lead including at least one electrode configured to acquire impedance and evoked compound action potential (ECAP) signals”. The Examiner notes that impedance and ECAP signals are necessarily acquired in response to a stimulation waveform); a memory device configured to store programmed instructions; and a processor that, when executing the programmed instructions, is configured to (Claim 17 includes “the neuro-stimulation system includes a memory device configured to store programmed instructions, a processor and a display, the processor, when executing programmed instructions, is configured to perform the following operations”): select a first impedance and ECAP measurement and a second impedance and ECAP measurement from the impedance and ECAP signals, wherein the second impedance and ECAP measurement being temporally separated from the first impedance and ECAP measurement (Claim 32 includes “select a first impedance and ECAP measurement and a second impedance and ECAP measurement from the impedance and ECAP signals, wherein the first impedance and ECAP measurement and the second impedance and ECAP measurement are temporally separated”); detect SC tissue damage based on an ECAP difference between the first and second ECAP measurements and based on a difference between the first and second impedances (Claim 32 includes “identify SC tissue damage or a change in position of the lead based on a change between the first impedance and ECAP measurement and the second impedance and ECAP measurement.”).
Claim 16 of U.S. Patent No. 10,213,148 B2 does not include adjusting at least one stimulation parameter to change the stimulation waveform based on detection of the SC tissue damage. 
In the same field of endeavor of monitoring spinal cord damage (¶ [0032] of Obradovic discloses intraoperatively monitoring spinal cord or nerve for damage), Obadovic adjusting at least one stimulation parameter to change the stimulation waveform (¶ [0031] discloses switching between a control stimuli and a therapeutic stimuli, wherein the control stimuli is for producing ECAPs, and wherein the therapeutic stimuli has a different morphology; ¶¶ [0008]-[0012] discloses the control stimuli being used for identifying neural injury; also see ¶ [0029] with regards to the ECAP parameters for identifying the injury). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of claim 16 to include adjusting at least one stimulation parameter to change the stimulation waveform as taught by Obradovic. The motivation would have been to provide a therapeutic effect and provide pain relief effects (¶ [0002] of Obradovic). 
The above combination is silent with regards to whether the adjustment of the stimulation parameter (i.e., the provision of the therapeutic stimulation) is based on detection of the SC tissue damage. 
In a related system for providing stimulation to nerves (¶ [0024] of Flaherty), Flaherty discloses providing therapeutic stimulation to a damaged nerve (¶ [0024]; the Examiner notes that the damaged nerve must first be detected in order for the therapeutic stimulation to then be targeted at the nerve). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination of Claim 16 of U.S. Patent No. 10,213,148 B2 in view of Obradovic such that the therapeutic stimulation is provided based on detection of a damaged nerve as taught by Flaherty. The motivation would have been to only provide therapy to nerves that require it, thereby reducing extraneous stimulation. 

	With regards to claim 10, claim 32 of U.S. Patent No. 10,213,148 B2 further includes the processor is further configured to detect movement of the lead, relative to SC tissue, based on at least one of the ECAP difference or the impedance difference (Claim 32 includes “identify SC tissue damage or a change in position of the lead based on a change between the first impedance and ECAP measurement and the second impedance and ECAP measurement.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0148726 A1 (Wagner) in view of US 2016/0166164 A1 (Obradovic) and US 2010/0152812 A1 (Flaherty).
With regards to claims 1 and 9, Wagner discloses a method and system for detecting spinal cord tissue damage (¶¶ [0017]-[0018] discloses method for measuring change in tissue properties to detect a condition, wherein the condition may be a tissue injury or pathology using at least one energy source; ¶ [0011] discloses the energy may be applied to a spinal cord), comprising: a pulse generator (PG) in communication with a lead positioned proximate to a spinal cord emitting a stimulation waveform from at least one electrode, the lead including at least one electrode configured to emit a stimulation waveform (¶¶ [0017], [0024] discloses at least one energy source in conjunction with at least one electrode; ¶¶ [0022]-[0023] discloses at least one electrode connected to an energy source for providing electrical energy which may be pulsed; ¶ [0011] discloses energy may be applied to a structure such as spinal cord) and acquire impedance signals and other material property (¶¶ [0018], [0039], and [0043] disclose measuring tissue impedance; ¶¶ [0044]-[0046] discloses impedance being used as the material property for diagnosing a condition, and other material properties can be tracked/analyzed to diagnose the condition), the impedance and material property signals generated in response to the stimulation waveform (¶ [0039]); a memory device configured to store programmed instructions (¶¶ [0050]-[0052] disclose storage having executable instructions), a processor that, when executing the programmed instructions, (¶ [0052] discloses a computer, a dedicated chip/microprocessor unit and/or a remote computer for implementing the software) is configured to: select a first impedance measurement and a second impedance measurement from the impedance signal, wherein the second impedance measurement is temporally separated from the first impedance (¶ [0048] discloses obtaining a tissue characteristic such as an impedance signature; ¶¶ [0018], [0038] discloses providing energy more times over a period of time, such as for analyzing how impedance changes with time to identify an impedance signature. The impedance signature therefore comprises first and second impedance measurements that are temporally separated); detect SC tissue damage based on a difference between the first and second impedance measurements (¶¶ [0018], [0038] discloses the impedance signature, which includes differences between impedance measurements; ¶ [0048] discloses identifying a condition based on a match between an obtained signature and a reference signature. Therefore, Wagner teaches identifying a condition based on a signature which is based on differences between impedance measurements). 
Wagner discloses that the tissue investigation may be based on numerous energy types and numerous tissue material properties that act on the energy (¶¶ [0044]-[0045]), but Wagner is silent on acquiring evoked compound action potential signals in response to the stimulation waveform, selecting first and second ECAP measurements from the ECAP signal, wherein the first and second ECAP measurements are temporally separated from each other, and detecting SC tissue damage based on an ECAP difference between the first and second ECAP measurements. 
In the same field of endeavor of monitoring spinal cord tissue damage (¶ [0032] of Obradovic discloses monitoring spinal cord or nerve damage), Obradovic discloses acquiring evoked compound action potential signals in response to the stimulation waveform (¶¶ [0017]-[0021] discloses delivering a stream of control stimuli over time, and measuring neural responses evoked by the control stimuli over time, monitor a diagnostic parameter of the measured neural responses over time in order to detect a change in the diagnostic parameter), selecting first and second ECAP measurements from the ECAP signal, wherein the first and second ECAP measurements are temporally separated from each other (¶¶ [0033], [0035] discloses monitoring changes in ECAP occurring over time, thereby indicating at least two temporally separated ECAP measurements), and detecting SC tissue damage based on an ECAP difference between the first and second ECAP measurements (¶¶ [0029], [0033] discloses identifying injury based on changes in ECAP). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring for SC tissue damage of Wagner to incorporate the use of the control stimuli and ECAP signal detection of Obradovic. The motivation would have been to a more complete tissue investigation based on numerous energy types and numerous tissue material properties that act on the energy. Additionally or alternatively, the motivation would have been to provide a more accurate diagnostic analysis of the tissue. 
The above combination of Wagner and Obradovic is silent regarding adjusting at least one stimulation parameter to change the stimulation waveform based on detection of the SC tissue damage. 
In the same field of endeavor of monitoring spinal cord damage (¶ [0032] of Obradovic discloses intraoperatively monitoring spinal cord or nerve for damage), Obadovic adjusting at least one stimulation parameter to change the stimulation waveform (¶ [0031] discloses switching between a control stimuli and a therapeutic stimuli, wherein the control stimuli is for producing ECAPs, and wherein the therapeutic stimuli has a different morphology; ¶¶ [0008]-[0012] discloses the control stimuli being used for identifying neural injury; also see ¶ [0029] with regards to the ECAP parameters for identifying the injury). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wagner and Obradovic to include adjusting at least one stimulation parameter to change the stimulation waveform as taught by Obradovic. The motivation would have been to provide a therapeutic effect and provide pain relief effects (¶ [0002] of Obradovic). 
The above combination is silent with regards to whether the adjustment of the stimulation parameter (i.e., the provision of the therapeutic stimulation) is based on detection of the SC tissue damage. 
In a related system for providing stimulation to nerves (¶ [0024] of Flaherty), Flaherty discloses providing therapeutic stimulation to a damaged nerve (¶ [0024]; the Examiner notes that the damaged nerve must first be detected in order for the therapeutic stimulation to then be targeted at the nerve). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination Wagner in view of Obradovic such that the therapeutic stimulation is provided based on detection of a damaged nerve as taught by Flaherty. The motivation would have been to only provide therapy to nerves that require it, thereby reducing extraneous stimulation. 

With regards to claims 6 and 14, Wagner discloses that a variety of conditions may be monitored, such as changes in intracranial pressure to diagnose traumatic brain injury (¶ [0007] of Wagner). However, the above combination is silent with regards to whether the detecting further comprises detecting the SC tissue damage due to overstimulation or pressure from the lead based on a decrease or increase, respectively, in the ECAP difference. 
In the same field of endeavor of monitoring spinal cord damage (¶ [0032] of Obradovic), Obradovic discloses how ECAP signals can be used to monitor the spinal cord for signs of pressure or mechanical damage (¶ [0058]), wherein an increase in ECAP amplitude indicates damage due to pressure (¶ [0062]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate monitoring pressure damage based an in increase in ECAP amplitude as taught by Wagner. The motivation would have been to provide a more complete diagnostic analysis of the patient. 

Claims 2, 4, 8, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Obradovic and Flaherty, as applied to respective claims 1 and 9 above, and further in view of US 2014/0236257 A1 (Parker ‘257).
With regards to claims 2 and 10, the above combination teaches or suggests monitoring the tissue characteristics as a function of position (¶ [0006] of Wagner). However, the above combination is silent with regards to detecting movement of the lead, relative to the SC tissue, based on at least one of the ECAP difference or the impedance difference. 
In a system related to the problem of monitoring evoked potential parameters, Parker ‘257 discloses detecting movement of the lead, relative to the SC tissue, based on at least one of the ECAP difference or the impedance difference (¶¶ [0041]-[0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate monitoring a distance change of an electrode as taught by Parker. The motivation would have been to provide a basis for altering the measurement sensitivity (¶ [0041] of Parker) and/or to provide a more accurate diagnostic analysis of the patient’s signals. 

With regards to claims 4 and 12, the above combination teaches or suggests detecting a direction of the movement of the lead, relative to the SC tissue, based on a relation between the ECAP difference and the impedance difference (¶ [0155] of Parker ‘257 discloses measuring both neural response and electrode impedance as measures of activity for adjustment in relation to changes in distance (i.e., directions of movement); ¶ [0131] of Parker ‘257 discloses fibre-to-electrode transimpedance reducing its peak-to-peak amplitude in relation to increased distance; ¶¶ [0042], [0090], [0116] of Parker discloses that a reduced parameter of the evoked potential is observed as distance increases. The above elements depicts the natural relationship of the ECAP parameters decreasing and impedance decreasing as distance from the fibre increases.)

With regards to claims 8 and 16, the above combination teaches or suggests monitoring the tissue characteristics as a function of position (¶ [0006] of Wagner). However, the above combination is silent with regards to a change in the impedance difference represents at least one of a change in a distance between the lead and the SC tissue or a substrate change.
In a system related to the problem of monitoring evoked potential parameters, Parker ‘257 discloses a change in the impedance difference represents at least one of a change in a distance between the lead and the SC tissue or a substrate change (¶¶ [0130]-[0131]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate monitoring a distance change of an electrode as taught by Parker. The motivation would have been to provide a basis for altering the measurement sensitivity (¶ [0041] of Parker) and/or to provide a more accurate diagnostic analysis of the patient’s signals. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Obradovic and Flaherty, as applied to respective claims 1 and 9 above, and further in view of US 2012/0083709 A1 (Parker ‘709). 
With regards to claims 3 and 10, Wagner further teaches that characteristics that can be tracked as a function of time include tissue type (¶¶ [0006], [0017]) and determining tissue type (¶ [0042]). However, the above combination is silent with regards to detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement, wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid.
In a system related to the problem of monitoring spinal cord measurements, Parker ‘709 discloses detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement, wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid (¶ [0039] discloses monitoring impedance changes in relation to the cerebral spinal fluid to identify changes in patient tissue adjacent to a penetration detector). It would have been obvious for one of ordinary skill in the art before the effect filing date of the claimed invention to have modified the above combination to incorporate detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement, wherein the substrate change represents a change in a composition of SC tissue proximate the spinal fluid as taught by Parker ‘709. The motivation would have been to provide feedback for the practitioner to reposition the stimulator or repair a damaged dura (¶ [0039] of Parker ‘709) and/or to provide a more detailed diagnostic analysis of the tissue type changes. 

No Prior Art Rejections of Claims 5, 7, 13, and 15
	There are no prior art rejections of claims 5, 7, 13, and 15. 
	With regards to claims 5 and 13, the prior art does not teach or suggest detecting a direction of the movement of the lead, relative to the SC tissue, in accordance with at least one of the following: a) lead movement away from the SC tissue when the second ECAP measurement decreases relative to the first ECAP measurement and the second impedance increases relative to the first impedance; b) lead movement away from the SC tissue when the second ECAP measurement decreases relative to the first ECAP measurement and the first and second impedances are the same; c) lead movement toward the SC tissue when the second ECAP measurement increases relative to the first ECAP measurement and the second impedance decreases relative to the first impedance; or d) lead movement toward the SC tissue when the second ECAP measurement increases relative to the first ECAP measurement and the first and second impedances are the same, along with the other features of claims 5 and 13. 
	With regards to claims 7 and 15, the prior art does not teach or suggest the detecting the SC tissue damage due to the overstimulation is further based on no change in the impedance measurement along with the other features of claims 7 and 15. 

Response to Arguments
Claim Objections
	There are new grounds of claim objections. 

Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims 1 and 9 have been considered but are moot because the new ground of rejection of the independent claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant’s arguments with regards to the dependent claims are not persuasive by virtue of their dependence on the independent claims. 

Applicant's arguments filed 11/28/2022 with regards to claims 4 and 12 have been fully considered but they are moot because the Examiner directs the Applicant to: ¶ [0155] of Parker ‘257 which discloses measuring both neural response and electrode impedance as measures of activity for adjustment in relation to changes in distance (i.e., directions of movement); ¶ [0131] of Parker ‘257 which discloses fibre-to-electrode transimpedance reducing its peak-to-peak amplitude in relation to increased distance; ¶¶ [0042], [0090], [0116] of Parker which discloses that a reduced parameter of the evoked potential is observed as distance increases. The above elements depicts the ECAP parameters decreasing and impedance decreasing as distance to the fibre increases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0145222 A1 (Brunnett) discloses a nerve monitoring system which facilitates monitoring an integrity of a nerve (Abstract). The system provides an evoked potential stimulus (¶ [0029]), monitors an evoked potential (¶ [0034]), and identifies types of damage to the nerve (¶ [0077]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791